Title: To George Washington from Jonathan Trumbull, Sr., 14 October 1779
From: Trumbull, Jonathan Sr.
To: Washington, George


        
          Dr Sir
          Hartford—14th Octo. 1779
        
        Your Favors of the 4th 7th & 10th are duly arrived—Inclosed you will have our Doings respecting the Militia desired from this State—which are not yet carried into compleat Effect—waitg some further Intelligence from the Count’s Fleet—Respectg your Excellency’s Request for Powder—there is considerable Quantity in the State—I this Day meet my Assembly in this Place—& by their Direction I fancy—you may be supplied with 10 or 15 Tons if needed—I must beg the Earliest Intelligence from your Excellency of your Expectations from

the Fleet—where our utmost Exertions may be depended on as soon as our Cooperation becomes necessary. I am &ca
        
          Jnt——ll
        
      